      Case 1:14-cv-07694-LJL-JLC Document 133 Filed 12/04/18 Page 1 of 4




BY ECF
Hon. James L. Cott
United States Magistrate Judge
United States District Court
Southern District of New York
500 Pearl Street, Room 21-D
New York, NY 10007-1312
                                                                     December 4, 2018


                 Re:    King v. Wang et. al. No. 14-cv-07694 (JFK-JLC)


Dear Magistrate Judge Cott,
        We write on behalf of Plaintiff Yien-Koo King as preliminary executrix of the
Estate of Chi-Chuan Wang (“King”) in furtherance of our request for a pre-motion
conference. Though the parties have continued to meet and confer over the last week via
telephone, email, and formal letter, we have been unable to resolve fundamental issues
of discovery. The unresolved issues we hope to address at the December 6th conference
are as follows.

        First, there has been no production of any financial documents from Shou-Kung
Wang, Andrew Wang (together the “Defendants”), or any of their business/real estate
operations. These were requested on August 8th and were due to be produced by
September 8th—three months ago. Supplemental and narrowed requests for certain types
of financial documents were served on October 26th and responses thereto were due by
November 6th. Yet the Defendants have failed to produce any financial records subject to
the narrowed demands even though they raised no objections to the requests as revised.
As previously argued, these records are necessary to determine if: (a) the Defendants’
accounts were the source of funds used to purchase the Estate’s artwork between 2005
and 2009, (b) the Defendants’ accounts show financial transfers with the alleged
strawmen, thereby indicating a self-dealing scheme, and (c) if the Defendants’ accounts
show large profits following the strawman sales which would, in turn, be probative of
the allegations of self-dealing at below-market prices. The Defendants testified that they
were scraping by financially in 2003 but have since engaged in $17 million worth of real
estate transactions in New York alone. Yesterday, we asked the Kasowitz Firm on a
      Case 1:14-cv-07694-LJL-JLC Document 133 Filed 12/04/18 Page 2 of 4

Hon. James L. Cott
United States District Court       Re: Case No. 14-cv-07694 (JFK-JLC)               12/4/18

telephone call what financial documents they are preparing to produce in response to the
outstanding demands and approximately how many documents we should be expecting.
We were told they do not yet have an answer.

       Second, Andrew Wang’s supplemental interrogatory responses (submitted on
November 6th pursuant to the October 23rd discovery order) fail to identify the location of
the storage facility in China where he stores paintings. This information is critical because
the storage facility is likely to be the current or former repository of the self-dealt paintings
and we plan on seeking additional documentation and evidence from that facility.

       Third, though Andrew Wang submitted supplemental interrogatory responses
following the October 23rd discovery conference, Shou-Kung Wang has not. We need
Shou-Kung Wang to respond to the interrogatories which seek the identity of which
financial accounts he has had control over since 2003.

      Fourth, the Defendants still have not provided alternative dates for the depositions
of Andrew and Shou-Kung Wang, first noticed in August. In any event, King requires
production of the financial records prior to any deposition of the Defendants.

       Fifth, all but one of the five real estate attorneys who were contacted by the
Defendants and instructed by them to halt production have still not produced responsive
documents. The last time we were before Your Honor, the Defendants’ counsel said that
they were coordinating with these attorney witnesses and would tender documents
responsive to our subpoenas by Your Honor’s ordered deadline, November 6th. Now the
Defendants insist that they will not coordinate production and that it is this office’s
responsibility. Yet when I attempted to follow up with subpoenaed attorney Eric Vardi,
Esq. regarding the three pages of redacted documents he produced, Mr. Vardi ignored
my repeated calls, voice mails, and emails. Instead of Mr. Vardi returning my messages,
Mr. Thomas Kelly of the Kasowitz Firm sent me an email instructing me to stop my
attempts to contact the attorney-witness and suggesting that it was he who told Mr. Vardi
to not respond and redact documents. Mr. Vardi ultimately wrote to me only to say that
we should address the Kasowitz Firm about his production.

        In sum, our concern with the Defendants’ counsel’s conduct is as follows: (i) the
Defendants’ counsel initially told all of the lawyer witnesses to ignore our subpoenas
pending the October 23rd conference; (ii) the Defendants’ counsel stated at the October
23rd conference that they would coordinate production with the attorneys by November
6th; (iii) only a single attorney has responded to our subpoena; (iv) I was recently
instructed by Mr. Kelly not speak to one of the subpoenaed lawyers; (v) the subpoenaed
lawyers were likely told not to speak to this firm; (vi) the Defendants’ counsel, according
to Mr. Kelly, have disavowed their representation that they are coordinating with the
subpoenaed lawyers to produce documents; and (vii) Mr. Kelly has acknowledged that

                                                                                              2
      Case 1:14-cv-07694-LJL-JLC Document 133 Filed 12/04/18 Page 3 of 4

Hon. James L. Cott
United States District Court     Re: Case No. 14-cv-07694 (JFK-JLC)            12/4/18

he told Mr. Vardi to redact the documents that were produced (targeting the precise
information we contended is critical at the last conference without even discussing it with
us in advance).

        We currently have no way of knowing precisely what information or
misinformation was conveyed to the subpoenaed lawyers. For instance, before he ceased
accepting my calls or responding to my emails, Mr. Vardi wrote in an email (which
attached his incomplete and redacted production) that he was producing documents
pursuant to the subpoena “as modified by the Court” on October 23rd. Yet there were no
modifications of the production subpoena. Now we need to obtain not only the
productions the Defendants impeded, but clarification as to what modifications Mr. Kelly,
or his co-counsel, conveyed to the subpoenaed witnesses. Though we initially believed
depositions were unnecessary, we now have follow-up questions for Mr. Vardi as to the
scope of the documents in his possession, what he has withheld, and what he was told
not to produce. When I tried to address these matters with Mr. Kelly, he responded by
accusing me of being unprofessional and suggesting that he will report me to the
Grievance Committee at the appropriate time. In view of the needless costs our client has
suffered by the Defendants’ mischief, we further respectfully ask the Court to entertain a
motion to recover attendant legal fees pursuant to FRCP 37 (a), (b)2(a) and (c) (sanctions
for, inter alia, Not Obeying a Discovery Order and providing for Payment of Expenses.)

       Sixth, the Defendants maintain they are unwilling to produce certain unidentified
documents without a protective order and solely for review by “attorneys’ eyes only.”
While King does not object to the premise of a protective order, she does object to the
limitation if applied indiscriminately and to the prejudice attendant to the Defendants
waiting until a month after their November 6th production deadline to demand one. It
amounts to more delay in production and in conducting depositions.

      Seventh, the Defendants are refusing to produce trust-formation documents which
concern the likely transfer and sheltering of ill-gotten assets removed from the Estate and
funds achieved by the misconduct identified at length in the amended complaint.

      Eighth, the Defendants are refusing to produce documents which were generated
in connection with multiple art exhibitions where the paintings Andrew Wang sold to
himself were later displayed.

       We look forward to discussing these outstanding issues with Your Honor at the
pre-motion conference on December 6, 2018 and thank Your Honor for your attention to
this matter.




                                                                                         3
      Case 1:14-cv-07694-LJL-JLC Document 133 Filed 12/04/18 Page 4 of 4

Hon. James L. Cott
United States District Court   Re: Case No. 14-cv-07694 (JFK-JLC)          12/4/18

                                       Respectfully submitted:

                                       Sam P. Israel, P. C.

                                       By:    /s/Sam P. Israel
                                       Sam P. Israel (SPI0270)
                                       Attorneys for Plaintiffs
                                       180 Maiden Lane, 6th Floor
                                       New York, New York 10038
                                       T: 646-787-9880 | F: 646-787-9886




                                                                                     4
